Citation Nr: 9916939	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-33 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
traumatic arthritis of the right ankle, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1996, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that pursuant to his request, the appellant 
was scheduled to appear before a Member of the Board at the 
RO in Montgomery, Alabama, in April 1999.  However, the 
record reflects that the appellant failed to report for the 
scheduled hearing.


FINDING OF FACT

The appellant's right ankle disability is manifested by 
complaints of chronic pain and swelling which are aggravated 
by weight-bearing and activity and require the use of a cane 
and is productive of an enlarged ankle joint, generalized 
tenderness, degenerative changes including calcaneal spurs at 
the plantar fascial and Achilles' tendon insertion sites on 
x-ray examination and a marked limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a 20 percent disability evaluation 
for traumatic arthritis of the right ankle are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5010-5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation is well grounded within the 
meaning of 38 U.S.C.A.§ 5107(a) (West 1991).  Specifically, 
his contentions that this disability has increased in 
severity since the last time it was evaluated by VA are 
deemed sufficient to render this claim plausible.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
entire evidence of record has been carefully reviewed, the 
Board places particular emphasis upon the findings noted on 
VA examination in September 1996, to accurately determine the 
current level of disability attributable to the appellant's 
traumatic arthritis of the right ankle.

Background

Review of the record reveals that the RO granted service 
connection for traumatic arthritis of the right ankle in 
February 1995, and assigned a 10 percent disability 
evaluation effective from July 2nd, 1991.  The rating board 
noted that the appellant reported a history of injuring his 
ankle on two occasions during service and that x-ray 
examination revealed a fracture of the distal end of the 
right fibula in August 1943.  On VA examination in November 
1994, the examiner concluded that the x-ray findings in 1943 
were consistent with an old ununited fracture.  On physical 
examination in 1994, the appellant moved cautiously with a 
limp and the right ankle revealed mild enlargement when 
compared to the left ankle.  There was tenderness to 
palpation over the area of the lateral malleolus as well as 
over the anterior talofibular ligament region.  There was 5 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
X-ray examination revealed the presence of degenerative 
disease throughout the ankle which was considered to be 
reflective of old trauma and the diagnosis was traumatic 
arthritis of the right ankle with history of old injury.

In September 1996, a VA examination was conducted in 
conjunction with the claim currently on appeal.  The 
appellant reported chronic pain and swelling aggravated by 
weight-bearing as well as by activities such as squatting, 
stooping or going up or down stairs.  It was noted that the 
appellant used a cane for ambulation.  On physical 
examination the appellant was noted to move about with a 
slight limp on the right.  There appeared to be some 
enlargement of the ankle, particularly over the lateral 
aspect.  There was generalized tenderness to palpation over 
the lateral aspect of the ankle and range of motion was 
dorsiflexion to 10 degrees, plantar flexion to 25 degrees.  
There was no evidence of plantar callosity formation and he 
performed no better than a fair heel-and-toe walk with a limp 
on the right.  He could squat only to approximately one half 
way down and arise again.  X-ray examination revealed 
osteoarthritic degenerative changes with calcaneal spurs at 
the plantar fascial and Achilles' tendon insertion sites.  
There was no evidence of fracture or other acute bony injury.  
The diagnosis was history of remote fracture of the right 
ankle with traumatic arthritis.

VA outpatient treatment reports dated from 1996 to 1997 
reflect treatment for various disorders including complaints 
of right ankle pain.  In February 1997, the appellant was 
seen for complaints of ankle pain and tingling in the right 
foot.  On examination no significant findings were noted and 
the assessment was mild degenerative joint disease of the 
right ankle.  In June 1997, the appellant was seen for 
complaints of right ankle and leg pain.  On examination the 
appellant reported that his right ankle swelling increased 
over the course of the day.  It was noted that there was mild 
edema and x-ray examination revealed the presence of 
degenerative joint disease.

Analysis

The appellant's right ankle disability is currently evaluated 
as limitation of ankle motion pursuant to Codes 5010-5271, 
which provides that a moderate limitation of motion warrants 
a 10 percent disability evaluation.  A marked limitation of 
motion warrants a 20 percent disability evaluation which is 
the maximum evaluation available under Code 5271.  To 
establish entitlement to a higher evaluation, there must be 
evidence of ankylosis of the ankle in plantar flexion between 
30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees.  See Codes 5270, 5272.

After careful review of the evidence of record, the Board 
concludes that the evidence of record weighs in favor of a 
finding of entitlement to a 20 percent evaluation for the 
appellant's right ankle disability.  The objective findings 
on VA examination in September 1996 and on VA outpatient 
examinations in 1997, as noted above, reflect continuing 
complaints of chronic pain and swelling as well as a measured 
loss of motion in the right ankle.  While the loss in range 
of right ankle motion was approximately 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion, these 
findings are deemed to equate to a marked limitation of 
motion when viewed in light of the appellant's constellation 
of symptomatology including complaints of constant pain, 
occasional swelling, tenderness and the need for a cane for 
ambulation.  These findings are deemed to be consistent with 
the identified limitation of motion and are found to reflect 
a degree of functional impairment equivalent to a marked 
limitation of ankle motion.  

As noted above, to establish entitlement to a disability 
evaluation in excess of 20 percent for the right ankle 
disability there must be evidence of ankylosis.  The evidence 
in this case simply does not demonstrate the requisite 
manifestations, specifically ankylosis of the ankle joint, to 
support entitlement to an evaluation in excess of 20 percent.  
While the severity of the right ankle disability is 
acknowledged, the Board concludes that the level of 
impairment is appropriately evaluated by the 20 percent 
evaluation in view of the lack of findings to establish 
ankylosis.  As above, the current evaluation is determined by 
consideration of the overall disability picture demonstrated 
by the record to arrive at the appropriate level of 
functional impairment such to provide for fair compensation 
in this case.  In so doing, the Board has carefully 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain.  In this regard, 
the Board notes that the VA orthopedic examiner in September 
1996, noted that the appellant performed no better than a 
fair heel-to-toe walk with a limp and was only able to squat 
approximately one half way down and arise again.  

The Board further notes that there is no evidence to 
establish that the disability picture presented by the right 
ankle disorder is extraordinary and so exceptional in nature 
to render the regular schedular criteria inapplicable.  See 
38 C.F.R. § 3.321 (1998).

Accordingly, in view of the above, entitlement to a 20 
percent evaluation for traumatic arthritis of the right ankle 
is warranted.


ORDER

A 20 percent evaluation for traumatic arthritis of the right 
ankle is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

